Exhibit 10.1
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is entered into this
12th day of July, 2010 (but is effective as of June 1, 2010) by and between MSCP
CROSBY, LLC, a Delaware limited liability company, having an address in care of
Divco West Real Estate Services, Inc., 575 Market Street, 35th Floor, San
Francisco, California 94105 (“Landlord”), and ACME PACKET, INC., a Delaware
corporation, with a current address of 71 Third Avenue, Burlington,
Massachusetts 01803 (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into a Lease dated as of November 23,
2009 (the “Lease”) whereby Tenant has agreed to lease from Landlord a total of
approximately 123,788 rentable square feet of space in the building (the
“Original Premises”) located at 100 Crosby Drive, Bedford, Massachusetts (the
“Building”), as further described in the Lease; and
     WHEREAS, Tenant desires to lease from Landlord an additional approximately
27,161 rentable square feet of floor area in the Building, comprised of
approximately 22,337 rentable square feet of floor area located on the first and
third floors of the Building (and designated as the “Option Space” in
Section 1.1.2 of the Lease), as well as approximately 4,824 rentable square feet
of floor area located on the ground floor of the Building (collectively, the
“Expansion Premises”); and
     WHEREAS, Landlord and Tenant desire to modify certain provisions of the
Lease, all as further set forth herein; and
     WHEREAS, Landlord and Tenant desire to amend the Lease to enlarge the
Original Premises to include the Expansion Premises, to re-define the Term of
the Lease, and to make other modifications to the terms and conditions of the
Lease, all as set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the parties hereto, Landlord and Tenant agree as
follows:
     1. Definitions. Capitalized terms not otherwise expressly defined herein
shall have the meanings ascribed to them in the Lease. The definition of “Lease”
in the opening paragraph of the Lease shall include the Lease as amended by all
amendments thereto.
     2. Designation of Floors. Tenant has re-designated the floors of the
Building. As such, (a) the term “first (1st) floor”, wherever used in the Lease,
is deleted and replaced with “ground floor”, (b) the term “second (2nd) floor”,
wherever used in the Lease, is deleted and replaced with “first (1st) floor”,
(c) the term “third (3rd) floor”, wherever used in the Lease, is deleted and
replaced with “second (2nd ) floor”, and (d) the

 



--------------------------------------------------------------------------------



 



term “fourth (4th) floor”, wherever used in the Lease, is deleted and replaced
with “third (3rd) floor”.
     3. Schedule of Incorporated Terms. The Schedule of Incorporated Terms, set
forth on pages 1 through 3 of the Lease, is amended as follows:
          a. The definition of “Premises” is deleted in its entirety and
replaced as follows:
          “Premises: (a) From the Lease Commencement Date until the Expansion
Premises Lease Commencement Date, approximately 1,787 rentable square feet of
floor area located on the ground floor of the east tower of the Building,
approximately 33,506 rentable square feet of floor area located on the first
(1st) floor of the east tower of the Building, approximately 53,583 rentable
square feet of floor area located on the second (2nd) floor of the east tower of
the Building, and approximately 34,912 rentable square feet of floor area
located on the third (3rd) floor of the east tower of Building, all as generally
shown on the plans attached hereto as Appendix 1.1A and incorporated herein by
this reference (the “Original Premises”). The total rentable square footage of
the Original Premises is approximately One Hundred Twenty-Three Thousand Seven
Hundred Eighty-Eight (123,788) rentable square feet (the “Original Premises
Rentable Area”); and
          (b) From and after Expansion Premises Lease Commencement Date (as
hereinafter defined), the Original Premises, plus approximately 4,824 rentable
square feet of space located on the ground floor of the Building, approximately
3,460 rentable square feet of space located on the first (1st) floor of the
Building, and approximately 18,877 rentable square feet of floor area located on
the third (3rd) floor of the Building, all as generally shown on the plans
attached hereto as Appendix 1.1A and incorporated herein by this reference (the
“Expansion Premises”). The total rentable square footage of the Expansion
Premises is approximately Twenty-Seven Thousand One Hundred Sixty-One (27,161)
rentable square feet (the “Expansion Premises Rentable Area”). From the Lease
Commencement Date until the Expansion Premises Commencement Date, the term
“Premises” shall refer to the Original Premises only, and from and after the
Expansion Premises Commencement Date, the term “Premises” shall refer to the
Original Premises plus the Expansion Premises, as shown on Appendix 1.1A (for
reference, the portion of the Expansion Premises located on the first and third
floors of the Building is shown on Appendix 1.1.2 of the Lease (before deletion
of such Appendix by the First Amendment) as the “Option Space”, and the ground
floor portion of the Expansion Premises is located on said ground floor in the
area of the Building connecting the east tower to the west tower, as shown on
said Appendix 1.1A). Further, from the Lease Commencement Date until the
Expansion Premises Commencement Date, the term “Premises Rentable Area” shall
refer to the Original Premises Rentable Area only, and from and after the
Expansion Premises Commencement Date, such term shall refer to One Hundred Fifty
Thousand Nine Hundred Forty-Nine (150,949) square feet of floor area.”
          b. The definition of “Lease Commencement Date” is deleted in its
entirety and replaced as follows:

2



--------------------------------------------------------------------------------



 



          “Lease Commencement Date: The date that Landlord substantially
completes the Tenant Improvements (as hereinafter defined) and delivers to
Tenant Landlord’s architect’s certificate of substantial completion of the
Tenant Improvements.”
          c. The following definition of “Expansion Premises Commencement Date”
is added to the Lease after the definition of “Lease Commencement Date”:
          “Expansion Premises Commencement Date: The first to occur of the
following: (a) the date on which Landlord substantially completes Landlord’s
Expansion Premises Work (as hereinafter defined) and delivers to Tenant
Landlord’s architect’s certificate of substantial completion of Landlord’s
Expansion Premises Work, (b) if applicable, the date on which Landlord receives
a certificate of occupancy or temporary certificate of occupancy for the
Expansion Premises from the applicable governmental authority with respect to
Landlord’s Expansion Premises Work, or (c) the date that Tenant occupies any
portion of the Expansion Premises for the conduct of its business.
          d. The definition of “Rent Commencement Date” is deleted in its
entirety and replaced as follows:
          “Rent Commencement Date: January 1, 2011, subject to Section 1.4.3
hereof.”
          e. The following definition of “Expansion Premises Rent Commencement
Date” is added to the Lease after the definition of “Rent Commencement Date”:
          “Expansion Premises Rent Commencement Date: August 1, 2011, subject to
Section 1.4.3.1 hereof.”
          f. The definition of “Expiration Date” is deleted in its entirety and
replaced as follows: “December 31, 2016.”
          g. The definition of “Monthly Base Rent” is amended by deleting the
rental chart thereof in its entirety and replacing such chart as follows:

                  “Months   Monthly Base Rent   Annual Rate p/rsf
Commencing on the Rent Commencement Date until the Expansion Premises Rent
Commencement Date
  $ 201,155.50     $ 19.50  
 
               
Commencing on the Expansion Premises Rent Commencement Date through and
including the Expiration Date
  $ 245,292.13     $ 19.50 ”

          h. The definition of “Tenant’s Proportionate Share” is amended by
adding the following at the end of such definition: “Notwithstanding the
foregoing, as of

3



--------------------------------------------------------------------------------



 



the Expansion Premises Rent Commencement Date, Tenant’s Proportionate Share is
57.62%.”
     4. The Lease is amended by deleting Appendix 1.1A in its entirety and
replacing such appendix with Appendix 1.1A attached hereto.
     5. Section 1.1 Premises. The Lease is amended by deleting the text of
Section 1.1 of the Lease in its entirety and replacing such text as follows:
     “Landlord hereby leases the Original Premises to Tenant, and Tenant hereby
leases the Original Premises from Landlord, subject to the covenants and
conditions set forth in this Lease, for the Term, commencing on the Lease
Commencement Date and expiring on the Expiration Date, unless earlier terminated
as provided in this Lease. In addition, Landlord hereby leases the Expansion
Premises to Tenant, and Tenant hereby leases the Expansion Premises from
Landlord, subject to the covenants and conditions set forth in this Lease, for a
term, commencing on the earlier of the Expansion Premises Lease Commencement
Date or the Expansion Premises Rent Commencement Date and expiring on the
Expiration Date, unless earlier terminated as provided in this Lease.”
     6. Options. As Tenant is, pursuant to the terms hereof, leasing the
Expansion Premises (referred to in the Lease as the “Option Space”), the Lease
is amended by deleting in their entirety, without replacement, Section 1.1.2 of
the Lease, Expansion Option, and Section 1.1.3 of the Lease, Right of First
Refusal. In addition, Appendix 1.1.2 to the Lease is deleted in its entirety
without replacement.
     7. Section 1.2.1 Parking Rights. Notwithstanding any provisions of the
Lease to the contrary, Landlord and Tenant acknowledge and agree that Tenant
shall be entitled to use, in accordance with the terms of Section 1.2.1 of the
Lease, a total of 585 parking spaces in the Parking Lot.
     8. Compressor. The Lease is amended by adding a new Section 1.2.2a thereto
as follows:
          “1.2.2a Compressor. Effective as of the date of the First Amendment to
Lease, Landlord grants to Tenant a license (the “Compressor License”) to use an
approximately ten (10) square foot portion of the loading dock area (the
“Compressor Location”) of the Building, as shown on Appendix 1.1 hereof, for the
location of its compressor serving Tenant’s manufacturing area of the Premises
(the “Compressor”), with the location of any ducts, piping, and/or conduits
connecting the Premises to the Compressor to be approved by Landlord. At all
times during the Term hereof, Tenant shall maintain, at Tenant’s sole cost and
expense, the Compressor in good, operational working order and condition and in
compliance with all applicable laws, codes, ordinances, orders, directives,
rules and regulations, all insurance requirements, and all reasonable rules and
regulations which may be promulgated by Landlord from time to time. Tenant shall
pay any and all costs associated with the Compressor, and Tenant shall be solely
responsible for the Compressor. No other Tenant equipment may be

4



--------------------------------------------------------------------------------



 



located in the Compressor Location without Landlord’s express written consent,
which may be withheld in Landlord’s reasonable discretion. At Landlord’s option,
Tenant shall screen the Compressor with screening reasonably approved by
Landlord. At the expiration or earlier termination of the Lease, the Compressor
shall remain the property of Tenant, and shall be removed by Tenant in
accordance with the terms hereof. Upon the removal by Tenant of the Compressor,
Tenant shall repair any damage done in connection with such removal.”
     9. Section 1.3.1 Condition of Premises at Lease Execution. Tenant
acknowledges and agrees that the first paragraph of Section 1.3.1 of the Lease
applies to the Original Premises. Said Section 1.3.1 is amended by adding the
following as a second paragraph of said Section 1.3.1:
          “Landlord agrees to deliver the Expansion Premises to Tenant in their
present condition (i.e., as of the date of the First Amendment to Lease),
subject to the construction of the Landlord’s Expansion Premises Work by
Landlord as provided in Section 1.3.4 hereof and Appendix 1.3.4, both as amended
by the First Amendment to Lease. Tenant acknowledges that the Expansion Premises
are being delivered “as is”, that Tenant has performed preliminary
investigations and reviews and has concluded on its own judgment that the
Expansion Premises are suitable for the purposes intended, without any
representations or warranties of any kind (including, without limitation, any
express or implied warranties of merchantability, fitness or habitability) from
Landlord or any agent of Landlord, except as expressly provided in this Lease.
Landlord represents and warrants to Tenant that Landlord has not received any
written notice from any governmental authority or any of its consultants that
improvements to the Expansion Premises will require code-compliance-related
upgrades or capital improvements to the Common Areas or other portions of the
Building outside of the Expansion Premises. Further, Landlord represents that
Landlord has not received written notice from any governmental authority or any
of its consultants that the Building is in violation of any applicable laws;
provided, however, that (a) this representation does not relate to any fire
protection and electrical work with respect to the initial Tenant Improvements
being required by the Town of Bedford, and (b) Tenant acknowledges that due to
its current “under construction” condition, the Premises or components thereof
may not currently comply with all applicable laws.”
     10. Section 1.3.2 Acceptance of Premises. Landlord and Tenant acknowledge
and agree that Section 1.3.2 applies to each of the Original Premises and the
Expansion Premises.
     11. Section 1.3.3 Tenant Work. Section 1.3.3 of the Lease is amended by
adding the following at the end of said Section: “Tenant agrees to complete in
accordance with the terms and provisions of this Lease, on or before July 1,
2011, at Tenant’s sole cost and expense, the following work in the cafeteria and
the fitness room located in the Building: (a) replace all existing cafeteria
furniture with cafeteria furniture selected by Tenant and approved by Landlord
in its reasonable discretion and sufficient in number to accommodate 150
patrons, and (b) provide and install two (2) new LCD/LED TVs, approved by
Landlord in its reasonable discretion as to size and location, in the fitness

5



--------------------------------------------------------------------------------



 



room. Further, Tenant shall have the right, but not the obligation, at Tenant’s
sole cost and expense, to replace the ceiling in the cafeteria, subject to and
in accordance with the terms and provisions of the Lease.”
     12. Section 1.3.4.1 Landlord’s Expansion Premises Work. The Lease is
amended by adding thereto a new Section 1.3.4.1 as follows:
          “The “Landlord’s Expansion Premises Work” shall mean the initial
improvements to be constructed by Landlord to the Expansion Premises (and as
further defined in Appendix 1.3.4, as amended) all in accordance with
Appendix 1.3.4, as amended. Notwithstanding anything to the contrary contained
herein, any and all costs (including both hard and soft costs of construction)
of the Landlord’s Expansion Premises Work in excess of $446,740.00 shall be paid
by Tenant within ten (10) days of the date of an invoice from Landlord. In
addition to the Landlord’s Expansion Premises Work (but not as part thereof),
Landlord agrees to complete certain work to the cafeteria and the fitness room,
as described on Schedule 3 attached to Appendix 1.3.4 hereof. Notwithstanding
anything to the contrary contained herein, Landlord shall, within a commercially
reasonable period of time, repair and/or correct any defects in the Landlord’s
Expansion Premises Work of which Tenant has delivered notice to Landlord prior
to the expiration of the one (1) year period following the date of substantial
completion thereof.”
     13. Section 1.3.6 Fourth Floor Stairwell. Landlord and Tenant acknowledge
and agree that as Tenant is leasing the Option Space, the terms and provisions
of Section 1.3.6 of the Lease (except for the last three (3) sentences thereof)
are unnecessary, and hence, the Lease is amended by deleting the text of said
Section 1.3.6, other than the last three (3) sentences thereof.
     14. Section 1.4.3 Delay in Possession. (a) The Lease is amended by deleting
in its entirety the text of Section 1.4.3 thereof and replacing such text as
follows:
          “If for any reason, other than Tenant Delays, Landlord has not
substantially completed the Tenant Improvements by August 1, 2010, except as
hereinafter provided, Landlord shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease, or the obligations of
Tenant hereunder, or extend the Term hereof, but in such case, the Rent
Commencement Date shall be extended by one day for each day from August 2, 2010
until the date of substantial completion of the Tenant Improvements.
Notwithstanding the foregoing, if the delay in substantial completion of the
Tenant Improvements resulted from a Tenant Delay, the Rent Commencement Date
shall remain January 1, 2011. Except for the remedies specifically set forth in
this Section 1.4.3, which are Tenant’s sole remedies for the failure of the
Tenant Improvements to be substantially complete by August 1, 2010, Landlord
shall not be subject to any liability therefor, nor shall such failure affect
the validity of this Lease, or the obligations of Tenant hereunder, and Tenant
waives any right to rescind this Lease or to recover from Landlord any damages,
direct or indirect, which may result from the failure of Landlord to timely
substantially complete the Tenant Improvements. Notwithstanding anything to the
contrary contained herein, Landlord and Tenant

6



--------------------------------------------------------------------------------



 



acknowledge and agree that the additional work requested by Tenant and shown on
certain construction drawings dated March 31, 2010 (which incorporate certain
design elements from Spagnolo Gisness & Associates), as well as on certain plans
submitted by Tenant to Landlord on May 3, 2010 (collectively, the “Additional
Work”) is a change to the Tenant Improvements, and as such, (a) any and all
costs of the Additional Work shall be paid by Tenant, as further set forth in
Section 1.3.4 of the Lease and Appendix 1.3.4 thereof, (b) substantial
completion of the Tenant Improvements shall occur without substantial completion
of the Additional Work, and (c) the terms and provisions of the first three
sentences of this Section 1.4.3 shall not apply to the Additional Work and the
substantial completion thereof. Landlord shall, however, use commercially
reasonable efforts to diligently work to complete, at Tenant’s sole cost and
expense, the Additional Work.”
          a. The Lease is further amended by adding the following as a new
Section 1.4.3.1 with respect to the Expansion Premises: “If for any reason,
other than Tenant Delays, Landlord has not substantially completed the
Landlord’s Expansion Premises Work by the date which is one hundred eighty
(180) days after the date that Tenant’s Construction Plans for the Landlord’s
Expansion Premises Work have been finally approved by Landlord and the bidding
process described in Section 3.4 of Appendix 1.3.4 has been completed (the
“Landlord’s Expansion Premises Work Expected Completion Date”), except as
hereinafter provided, Landlord shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease, or the obligations of
Tenant hereunder, or extend the Term hereof, but in such case, the Expansion
Premises Rent Commencement Date shall be extended by one day for each day from
the Landlord’s Expansion Premises Work Expected Completion Date until the date
of substantial completion of the Landlord’s Expansion Premises Work.
Notwithstanding the foregoing, if the delay in substantial completion of the
Landlord’s Expansion Premises Work resulted from a Tenant Delay, or if the
Landlord’s Expansion Premises Work shown on the Tenant’s Construction Plans
therefor cannot reasonably be expected to be completed within 180 days (i.e.,
the materials specified in Tenant’s Construction Plans are backordered and/or
not otherwise available when needed (and Tenant, after consultation with
Landlord, does not wish to substitute other material(s) for such backordered or
unavailable item(s)), the work specified is not standard office improvements,
etc.), or if the Tenant’s Construction Plans and the bidding process described
in Section 3.4 of Appendix 1.3.4 are not finally approved by February 1, 2011
(notwithstanding Landlord’s compliance with the requirements of Appendix 1.3.4)
(collectively, “Permitted Delays”, such term, however, shall exclude delays
resulting from improvements or upgrades to components of the electrical systems,
sprinkler systems, or other Building systems required in connection with the
Landlord’s Expansion Premises Work by any governmental authority or
quasi-governmental authority having jurisdiction over the Property), Landlord’s
Expansion Premises Work Expected Rent Commencement Date shall remain August 1,
2011. In addition to the above, if Landlord has not substantially completed the
Landlord’s Expansion Premises Work, for reasons other than Permitted Delays, by
the date that is ninety (90) days following Landlord’s Expansion Premises Work
Expected Completion Date, Tenant, at Tenant’s option, exercised by written
notice to Landlord given no later than ten (10) days after the expiration of
such ninety (90) day period, may elect to complete Landlord’s Expansion

7



--------------------------------------------------------------------------------



 



Premises Work on its own (with the remaining costs therefor (up to a total of
$446,740.00, but less costs already paid by Landlord for Landlord’s Expansion
Premises Work) to be reimbursed to Tenant by Landlord within thirty (30) days of
receipt by Landlord of an invoice from Tenant for such costs, accompanied by
customary documentation supporting the charges for completion of such work,
which documentation is of a scope and detail sufficient to satisfy a commercial
construction lender operating in the market area in which the Building is
located and which shall include copies of paid invoices from Tenant’s
contractor, paid invoices for materials, equipment, moving and/or installation
charges, and lien waivers). If such option is chosen, Landlord shall reasonably
cooperate with Tenant to accommodate Tenant’s contractor, and as otherwise
reasonably necessary for Tenant to complete the Landlord Work. If Landlord fails
to reimburse Tenant for such costs (up to the limit set forth herein) within
such thirty-day period, Tenant shall have the right to offset unreimbursed costs
against Monthly Base Rent; provided, however, Tenant shall not be entitled to
offset more than 20% of any particular installment of Monthly Base Rent. Except
for the remedies specifically set forth in this Section 1.4.3, which are
Tenant’s sole remedies for the failure of the Landlord’s Expansion Premises Work
to be substantially complete by the Landlord’s Expansion Premises Work Expected
Completion Date, Landlord shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease, or the obligations of
Tenant hereunder, and Tenant waives any right to rescind this Lease or to
recover from Landlord any damages, direct or indirect, which may result from the
failure of Landlord to timely substantially complete the Landlord’s Expansion
Premises Work.”
     15. Appendix 1.3.4 Tenant Improvements – Landlord’s Work. The terms and
provisions of Appendix 1.3.4 shall apply to Landlord’s Expansion Premises Work,
but with the following modifications:
          a. The words “Landlord’s Expansion Premises Work” shall be substituted
for the words “Tenant Improvements” and for the words “Landlord’s Work”. For
purposes of clarification, the Landlord’s Expansion Premises Work may include
improvements or upgrades to components of the electrical systems, sprinkler
systems, or other Building systems required in connection with the Landlord’s
Expansion Premises Work by any governmental authority or quasi-governmental
authority having jurisdiction over the Property; provided, however, the
Landlord’s Expansion Premises Work shall not include improvements or upgrades to
the so-called West tower of the Building or any systems therein which may be
required by Legal Requirements, whether or not triggered by the Landlord’s
Expansion Premises Work.
          b. All references to “Exterior Improvements” are deleted and a new
definition is included in place thereof as follows: “Cafeteria and Fitness
Room Improvements – certain improvements to the cafeteria and the fitness room
located on the Property, as further described on Schedule 3 attached hereto and
made a part hereof.” In addition, Schedule 3 attached hereto is hereby attached
as Schedule 3 to said Appendix 1.3.4.

8



--------------------------------------------------------------------------------



 



          c. Landlord shall perform and complete the Landlord’s Expansion
Premises Work and the Cafeteria and Fitness Room Improvements in a good and
workmanlike manner and in material compliance with Legal Requirements
specifically applicable to the Landlord’s Expansion Premises Work.
          d. All references to the words “Space Plan” shall refer to the space
plans and scope of work for Landlord’s Expansion Premises Work which shall be
provided by Tenant to Landlord and then finalized pursuant to the procedure set
forth in the third paragraph of Section 1.1.2 of the Lease.
          e. Paragraph 3 of Appendix 1.3.4 is amended by adding the following to
the end of said paragraph: “Notwithstanding anything to the contrary contained
herein, the Construction Plans for Landlords’ Expansion Premises Work shall be
completed and finally approved no later than January 1, 2011; any failure of
such Construction Plans to be completed and approved by such date (other than on
account of Landlord’s non-compliance with the schedule set forth in this
Paragraph 3) shall constitute a “Tenant Delay”.
          f. The text of Paragraph 4 of Appendix 1.3.4 is deleted in its
entirety and replaced as follows: “Subject to Tenant’s payment obligations set
forth below, Landlord shall pay the costs to construct the Landlord’s Expansion
Premises Work. Any and all costs of the Landlord’s Expansion Premises Work in
excess of $446,740.00 shall be paid by Tenant as provided in Section 5 below.
Notwithstanding the foregoing, if Tenant makes approved changes to the
Landlord’s Expansion Premises Work which result in cost savings, such savings
may be applied to other portions of the Landlord’s Expansion Premises Work (the
intent of the parties being that while certain line-items on the construction
budget may change, Landlord shall pay for the Landlord’s Expansion Premises Work
up to $446,740.00).”
          g. The text of Paragraph 5 of Appendix 1.3.4 is deleted in its
entirety and replaced as follows: “Tenant shall not be permitted to make any
change in the Landlord’s Expansion Premises Work without the prior written
approval of Landlord, which may be exercised, and made subject to such
conditions as Landlord may require, in its reasonable discretion. The cost of
such changes and the additional costs as a result of any changes, including the
cost to revise the Construction Plans, obtain any additional permits, construct
any additional improvements required as a result thereof, the cost for materials
and labor, the cost for any construction supervisory or administrative fee
payable by Landlord to its property manager, and all other additional costs
incurred by Landlord from resulting delays in completing the Landlord’s
Expansion Premises Work, which, in any case increase the cost of the Landlord’s
Expansion Premises Work to an amount in excess of $446,740.00, shall be paid by
Tenant to Landlord within ten (10) days after Tenant’s receipt of notice from
Landlord. If Landlord does not receive such payment within said ten (10) day
period, Landlord shall have the right, in addition to any other rights or
remedies available under the Lease, at law or in equity, to (i) proceed with the
other work not affected by such change until such payment is received; and/or
(ii) proceed with the work without making such change; in which case the
commencement or

9



--------------------------------------------------------------------------------



 



completion of such work shall not be deemed a waiver of Tenant’s obligation to
pay for same or any additional costs or expenses incurred as a result thereof. ”
          h. A new Section 3.4 is added to Appendix 1.3.4 as follows: “Landlord
shall provide Tenant with Landlord’s contractor’s estimate of the cost for
completion of the Landlord’s Expansion Premises Work. If such estimate does not
include bids by a total of three (3) contractors, within five (5) days of
receipt of such estimate, Tenant may request, by written notice to Landlord,
that Landlord obtain up to two (2) additional bids for Landlord’s Expansion
Premises Work. After receipt of all bids, Landlord shall present all such bids
to Tenant, and Landlord and Tenant shall mutually agree to either use Landlord’s
contractor or accept one of such bids (both parties acknowledging and agreeing
that they will consider factors, other than price, in choosing the contractor to
perform the Landlord’s Expansion Premises Work, such that the low bidder will
not automatically be the chosen contractor).”
     16. Payment of Certain Costs. Landlord and Tenant acknowledge and agree
that, pursuant to Section 1.3.4 of the Lease and Appendix 1.3.4 of the Lease,
Tenant is responsible for the payment of any and all costs associated with
certain fire protection and electrical work with respect to the Premises
required by the Town of Bedford (which costs result in a total Tenant
Improvement cost in excess of $3,198,768.00).
     17. Brokerage. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker or agent in connection with this
First Amendment, other than Richards Barry Joyce & Partners, LLC and Grubb &
Ellis.(collectively, the “Broker”), and that, insofar as it knows, no other
broker or agent negotiated this First Amendment or is entitled to any commission
in connection herewith. Each of Landlord and Tenant agrees to indemnify, defend
and hold the other (and in the case of Landlord, its asset manager, its property
manager and their respective employees) harmless from and against any claims for
a fee or commission made by any broker, other than the Broker, claiming to have
acted by or on behalf of Landlord or Tenant, as the case may be, in connection
with the First Amendment.
     18. Lender Approval; Non-Disturbance. Landlord shall, concurrent with
obtaining Landlord’s lender’s approval of this First Amendment, obtain from such
lender an amendment to the existing SNDA which recognize Tenant’s rights under
the Lease as amended by this First Amendment, re-defines the Premises to include
the Expansion Premises, and re-defines “Landlord’s Work” to include the
Landlord’s Expansion Premises Work and the Cafeteria and Fitness
Room Improvements.
     19. Notice of Lease. Concurrently with the mutual execution and delivery of
this First Amendment, Landlord and Tenant shall execute and deliver, in
recordable form, an amendment to the existing notice of the Lease.
     20. Successors and Assigns. It is mutually agreed that all covenants,
conditions and agreements set forth in the Lease (as amended hereby) shall
remain binding upon the parties and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

10



--------------------------------------------------------------------------------



 



     21. Estoppel. Landlord represents, warrants and certifies to Tenant that,
as of the date of this First Amendment, and after giving effect to the terms
hereof, no Tenant Delay exists under the Lease in connection with the
construction of the Tenant Improvements, nor to the best of Landlord’s
knowledge, does any default of Tenant exist under the Lease.
     22. Submission Not an Offer. The submission of this First Amendment shall
not constitute an offer and this First Amendment shall not be effective and
binding unless and until fully executed and delivered by each of the parties
hereto.
     23. Ratification, Etc. Except as modified hereby, all other terms and
conditions of the Lease shall remain unchanged and in full force and effect and
are hereby ratified and confirmed by the parties hereto.
     24. Inconsistencies or Conflicts. Any inconsistencies or conflicts between
the terms and provisions of the Lease and the terms and provisions of this First
Amendment shall be resolved in favor of the terms and provisions of this First
Amendment.
     25. Modification. This First Amendment shall not be modified except in
writing signed by both parties hereto.
     26. Counterparts, Etc. This First Amendment may be executed by the parties
hereto in multiple counterparts, each of which when taken together shall
constitute a fully executed original document. Additionally, telecopied or
e-mailed signatures may be used in place of original signatures on this First
Amendment. Landlord and Tenant intend to be bound by the signatures on the
telecopied or e-mailed document, are aware that the other party will rely on the
telecopied or e-mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this First Amendment based on the form of signature.
     27. Tenant’s Authority. Tenant represents and warrants for itself that all
requisite organizational action has been taken in connection with this First
Amendment, and that the individual signing on behalf of Tenant has been duly
authorized to bind the Tenant by his signature.
     28. Landlord’s Authority. Landlord represents and warrants for itself that
all requisite organizational action has been taken in connection with this First
Amendment, and that the individual signing on behalf of Landlord has been duly
authorized to bind the Landlord.
[SIGNATURES ON FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date first indicated above.
Landlord:

              MSCP CROSBY, LLC, a Delaware limited liability company
 
            By:   Divco West Real Estate Services, Inc., its agent
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

          TENANT:    
 
        ACME PACKET, INC., a Delaware corporation
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

12



--------------------------------------------------------------------------------



 



APPENDIX 1.1A
PLAN OF PREMISES (ORIGINAL PREMISES AND EXPANSION PREMISES)
(MAP) [b82620b8262001.gif]

A-1



--------------------------------------------------------------------------------



 



(MAP) [b82620b8262002.gif]

A-2



--------------------------------------------------------------------------------



 



(MAP) [b82620b8262003.gif]

A-3



--------------------------------------------------------------------------------



 



(MAP) [b82620b8262004.gif]

A-4



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO APPENDIX 1.3.4
CAFETERIA AND FITNESS ROOM IMPROVEMENTS
The Cafeteria and Fitness Room Improvements are limited to the following, using
building standard materials, finishes, and colors chosen by Landlord and
approved by Tenant in its reasonable discretion (provided, however, if Tenant
does respond to Landlord’s request for approval within three (3) business days,
such materials, finishes, and/or colors chosen by Landlord shall be deemed
approved):

  1.   Clean and shampoo the carpet in the cafeteria.     2.   Generally clean
the cafeteria and fitness room.     3.   Paint the cafeteria.     4.   Paint the
fitness center.     5.   Locker room and restrooms located on the garden level
in the East Tower are to be improved as follows:

  a.   Remove the wallpaper in the women’s shower room; repair (as deemed
necessary by Landlord in its reasonable discretion) and paint such walls.     b.
  Repair (as deemed necessary by Landlord in its reasonable discretion) and
paint the restroom walls (including the men’s shower area).     c.   Replace the
ceiling tile in the restrooms and shower area.

A-5